Munson, J.
On,the thirtieth day of July, 1890, Lucy Wells contracted with the plaintiff to become his housekeeper upon the happening of a certain contingency. She entered the plaintiff’s service under this contract on the eighth day of November, 1890, and remained in it until the first of May, 1891. The plaintiff claims that she was enticed from his service by the defendant.
The plaintiff offered evidence of the contents of an undated letter in the defendant’s handwriting, which was found on a stand in Miss Wells’ room during her stay at the plaintiff’s, *223having with it an envelope which had the appearance of being new. The court excluded this evidence on the ground that there was no testimony tending to show that the letter was written after the thirtieth of July, 1890, the date of Miss Wells’ contract with the plaintiff.
It doubtless might have been held that there was no evidence tending.to show that it was written after the eighth of November, the day Miss Wells entered upon her service; for the letter itself shows that it was written just after a period of extreme heat, and while the sweet peas visible from the writer’s window were in full bloom. But a further consideration is necessary to determine whether there was evidence tending to show that it was written after July thirtieth, the date of the contract.
The whole burden of the letter is the writer’s regret for Miss Wells’ absence, and for the prospect of her continued absence, from Castleton, where she had been teaching. The last sentence connects the plaintiff by name with the subject-matter of the writer’s regret. “If you do not like Mr. Forbes, I think it very unkind in him to ask you to leave your school and sacrifice so much for him.” If this, stood alone, it might seem to point to some proposition made, rather than to an arrangement actually entered into. But the writer had just before expressed his regret that she had not heard the recent remark of another, that “rash promises were far better broken than kept,” saying, “it seemed just the thing for you.” When the two are taken together they seem to refer to something which Miss Wells has agreed to do for the plaintiff which is inconsistent with the continuance of her work as a teacher. It must therefore be held that the letter itself affords evidence that it was written after 'the contract above referred to was made.
It is also apparent from this examination of the letter that it contained matters pertinent to the issue. If it had been admitted, there would have been evidence tending to show that the defendant had endeavored to persuade Miss *224Wells to deprive the plaintiff of a service which he knew she had contracted to render; and this, with the proof of her leaving, would have made a case for the jury; unless a different disposition was required by the fact that she entered upon the service notwithstanding the letter.
It may be objected that if the letter was written before the eighth of November it was written to prevent Miss Wells from entering upon the service contracted for, and failed of its purpose; and that if reperusals of it after the service was entered upon induced her to leave, that was an effect not designed by the writer, and one for which he would not be liable. It would seem, however, that if the language complained of was calculated to induce her to break the contract without reference to time or circumstance, it would make no difference whether it led her to do this by refusing to commence the service, or by leaving it after it was commenced. It is doubtless true that language might have been used for which the defendant could not have been made liable by reason of an abandonment of the service after it had been entered upon. But it will be noticed that the - language used was general, and not suggestive of a breach in any particular manner; and, in view of its scope, we think the question of liability cannot be disposed of as a matter of law on the ground indicated.
With the letter in the case, the deposition showing that Miss Wells and the defendant met at a hotel in St. Johnsbury on the seventeenth- of October, 1890, and passed the evening together, would be admissible. Perhaps its only tendency is to show opportunity, but when there is evidence that a course of persuasion has been entered upon, evidence of opportunity is admissible.

Judgment reversed and ca^íse remanded.